Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00201-CV

BANK OF AMERICA, N.A. as Trustee of Bettye Baker Brown Trust, u/w, f/b/o William David
 Deiss, Trustee of Bettye Baker Brown Trust u/w, f/b/o Dianne Elizabeth Mysliwiec, Trustee of
Bettye Baker Brown Trust, u/w, f/b/o Paula Jane Roberts, Trustee of Bettye Baker Brown Trust,
           and Baker E. Shaw, as Trustee of Dorothy Ann Roos Testamentary Trust,
                                         Appellants

                                               v.

     PRIZE ENERGY RESOURCES, L.P., Prize Operating Company, Gruy Petroleum
Management Company n/k/a Cimarex Energy Co. of Colorado, Magnum Hunter Resources, Inc.,
Cimarex Energy Co., Hunter Gas Gathering, Inc., Pat R. Rutherford Jr., Michael G. Rutherford,
   Stevan D. Rutherford, Patrick R. Rutherford, III, David Traylor Rutherford, John Richard
 Rutherford, Mary Elizabeth Rutherford, Paul Maroney Rutherford, Michael G. Rutherford, Jr.,
                       Sally Ann Rutherford, and Rutherford Oil Co.,
                                          Appellees

               From the 343rd Judicial District Court, McMullen County, Texas
                              Trial Court No. M05-0002-CV-C
                      Honorable Michael E. Welborn, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with this opinion. Costs of this appeal are taxed against Appellees Prize Energy Resources, L.P.,
Prize Operating Company, Gruy Petroleum Management Company n/k/a Cimarex Energy Co. of
Colorado, Magnum Hunter Resources, Inc., Cimarex Energy Co., Hunter Gas Gathering, Inc., Pat
R. Rutherford Jr., Michael G. Rutherford, Stevan D. Rutherford, Patrick R. Rutherford, III, David
Traylor Rutherford, John Richard Rutherford, Mary Elizabeth Rutherford, Paul Maroney
Rutherford, Michael G. Rutherford, Jr., Sally Ann Rutherford, and Rutherford Oil Co.

       SIGNED August 29, 2014.

                                                _____________________________
                                                Patricia O. Alvarez, Justice